                             Case 18-12684-LSS                  Doc 367         Filed 05/01/19            Page 1 of 12


                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE

In re:       Fairway Energy, LP et al.                                                                                     Case No: 18-12684 (LSS)
             Debtors                                                                                                              Jointly Administered

                                                                                                              Reporting Period:       3/1/19 - 3/31/19

                                                    MONTHLY OPERATING REPORT
                             File with Court and submit copy to United States Trustee within 20 days after end of month.

Submit copy of report to any official committee appointed in the case.

                                                                                                Document           Explanation       Affidavit / Supp.
Required Documents                                                         Form No.             Attached            Attached             Attached
Schedule of Cash Receipts and Disbursements                                 MOR-1                 Yes
    Bank Reconciliation (or copies of bank reconciliations)                MOR-1a                 Yes                     Note 1
    Schedule of Professional Fees Paid                                     MOR-1b                 Yes
    Copies of Bank Statements                                                                      No                     Note 2
    Cash Disbursement Journals                                                                     No                     Note 2
Statement of Operations                                                      MOR-2                Yes                     Note 3
Balance Sheet                                                                MOR-3                Yes                     Note 3
Status of Postpetition Taxes                                                                       No                     Note 2
    Copies of IRS Form 6123 or payment receipt                                                     No
    Copies of tax returns filed during reporting period                                            No
Summary of Unpaid Postpetition Debts                                         MOR-4                Yes
    Listing of aged accounts payable                                         MOR-4                Yes
Accounts Receivable Reconciliation and Aging                                 MOR-5                Yes
Debtor Questionnaire                                                         MOR-5                Yes

Note(s):
   (1) Per discussion with UST, a bank account listing with current balances is sufficient for Bank Reconciliation Report
   (2) Per discussion with UST, this requirement has been waived
   (3) Per discussion with UST, system-generated, consolidating financials satisfy requirement

    I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached
     are true and correct to the best of my knowledge and belief.

            /s/ Robert M. Flavin                                                                       April 30, 2019
     Signature of Authorized Individual *                                                                  Date


              Robert M. Flavin                                                                    Chief Financial Officer
         Name of Authorized Individual                                                         Title of Authorized Individual


    * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
    is a partnership; a managerif Debtor is a limited liability company.




                                                                                                                                               MOR Cover
                       Case 18-12684-LSS                 Doc 367         Filed 05/01/19            Page 2 of 12


                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

In re:       Fairway Energy, LP et al.                                                                              18-12684 (LSS)
             Debtors                                                                                              Jointly Administered

                                                                                                                      3/1/19 - 3/31/19

                               SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                             Debtor Entity Detail
                                           Amounts Expressed in USD unless otherwise specified

                                                  Fairway Energy,       Fairway Energy         Fairway Energy
                             Debtor Entity :                                                                          Consolidated
                                                         LP              Partners, LLC            GP, LLC
                                                                                                                        Debtors
                                  Case No. :          18-12684             18-12685               18-12686
Cash Receipts
   Contracted Revenue                             $               -     $              -      $            -      $                  -
   Magellan Refund                                                -                    -                   -                         -
Leases
   Lease Payments                                                 -                    -                   -                         -
Operating Costs
   Salaries & Wages                                               -                63,085              263,629                  326,713
   Board Expenses                                                 -                   -                    -                        -
   SG&A                                                           -               123,054                    2                  123,056
   Operating Expenses                                             -                72,398                  -                     72,398
   KEIP / KERP                                                    -                   -                    -                        -
   Property Taxes                                                 -                   -                    -                        -
Restructuring Costs
   Haynes and Boone LLP                                           -               386,024                  -                    386,024
   Alvarez & Marsal                                               -               122,189                  -                    122,189
   Investment Banker                                              -                   -                    -                        -
   Young Conaway                                                  -               138,404                  -                    138,404
   Prime Clerk                                                    -               110,972                  -                    110,972
   BDO USA, LLP(1)                                                -                    -                   -                        -
   US Trustee Fees                                                -                    -                   -                        -
   White & Case LLP                                               -                    -                   -                        -
   Fox Rothschild LLP                                             -                  2,847                 -                      2,847
DIP Agent Upfront Fee                                             -                    -                   -                        -
DIP Agent Admin Fee                                               -                    -                   -                        -
         Net Expense                              $               -     $       1,018,973     $        263,631    $           1,282,604


Beginning Book Cash                               $            1,065    $       1,619,118     $        214,418    $           1,834,601
    DIP Funding                                                   -              5,000,000                 -                  5,000,000
    Interaccount Transfers                                                        (215,310)            215,310                      -
    Prefunded Accounts Payable                                    -                    -                   -                        -
    2018-1 Incremental Loan Repay                                 -                    -                   -                        -
    DIP Cash Int. Payments                                        -             (1,317,289)                -                 (1,317,289)
    Net Expense                                                   -             (1,018,973)           (262,431)              (1,281,404)
Ending Book Cash                                  $            1,065    $       4,067,546     $        167,297    $           4,235,908

                                                                                Add Back: Outstanding Checks                    103,444
                                                                                           Ending Bank Balance    $           4,339,353
Note(s):
(1) BDO payment of $30,400 for 2018 K-1's has been included in SG&A, not in restructuring costs.



                                                                                                                                  MOR-1 (Debtor)
                         Case 18-12684-LSS                    Doc 367         Filed 05/01/19           Page 3 of 12


                                           UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE

In re:          Fairway Energy, LP et al.                                                                          Case No: 18-12684 (LSS)
               Debtors                                                                                                    Jointly Administered

                                                                                                        Reporting Period:      3/1/19 - 3/31/19

                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                 Consolidated Debtors
                                                Amounts Expressed in USD unless otherwise specified


                                                                   Current Month (1)                           Cumulative Filing to Date (2)
                                                                Actual        Projected                         Actual           Projected
Cash Receipts
   Contracted Revenue                                     $               -      $               -      $               -      $               -
   Magellan Refund                                                        -                      -                      -                      -
Leases
   Lease Payments                                                         -                      -                  708,578            550,000
Operating Costs
   Salaries & Wages                                                  326,713               262,548                1,190,556          1,301,256
   Board Expenses                                                        -                     -                     21,473             92,000
   SG&A                                                              123,056                71,212                  343,562            317,067
   Operating Expenses                                                 72,398               113,094                  292,382            497,351
   KEIP / KERP                                                           -                                              -
   Property Taxes                                                        -                                              -
Restructuring Costs
   Haynes and Boone LLP                                              386,024               300,000                  702,869          1,275,000
   Alvarez & Marsal                                                  122,189               250,000                  420,076          1,062,500
   Investment Banker                                                     -                     -                     60,621            243,750
   Young Conaway                                                     138,404               100,000                  242,025            400,000
   Prime Clerk                                                       110,972                40,000                  192,321            145,000
   BDO USA, LLP(3)                                                       -                     -                        -               10,000
   US Trustee Fees                                                       -                     -                     37,134             25,000
   White & Case LLP                                                      -                 400,000                  847,477          1,700,000
   Fox Rothschild LLP                                                  2,847                15,000                   30,486             60,000
DIP Agent Upfront Fee                                                    -                     -                    463,845            463,871
DIP Agent Admin Fee                                                      -                     -                     75,000             75,000
         Net Expense                                      $        1,282,604     $       1,551,854      $         5,628,406    $     8,217,795


Beginning Book Cash                                       $        1,834,601     $       2,070,713      $           419,284    $       250,000
    DIP Funding(4)                                                 5,000,000             2,000,000               16,000,000         16,000,000
    Unfunded Accounts Payable                                            -                     -                     63,724                -
    2018-1 Incremental Loan Repay                                        -                     -                 (1,446,192)        (1,445,166)
    DIP Cash Int. Payments                                        (1,317,289)           (1,371,664)              (5,175,463)        (5,376,796)
    Net Expense                                                   (1,281,404)           (1,551,854)              (5,625,439)        (8,217,795)
Ending Book Cash                                          $        4,235,908     $       1,147,195      $         4,235,913    $     1,210,243

Note(s):
(1) Current Month amounts reflect forecasted weekly activity for the weeks ending 3/8, 3/15, 3/22, and 3/29.
(2) Cumulative amounts reflect weekly activity from Petition date through the week ending Friday 3/29.
(3) BDO payment of $30,400 for 2018 K-1's has been included in SG&A, not in restructuring costs.
(4) Funding for the month of February arrived in early March.




                                                                                                                                        MOR-1 (Consol)
                                   Case 18-12684-LSS              Doc 367        Filed 05/01/19            Page 4 of 12


                                                UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF DELAWARE

In re:         Fairway Energy, LP et al.                                                                                   Case No:     18-12684 (LSS)
              Debtors                                                                                                                 Jointly Administered

                                                                                                                Reporting Period:         3/1/19 - 3/31/19

                              CONSOLIDATING SUMMARY OF U.S. TRUSTEE FEES
                                        Amounts Expressed in USD unless otherwise specified

                                                                                                                     Quarterly                 Fees
Debtor (Case #)                                            Jan-19            Feb-19               Mar-19            Distributions          (In Dollars)
Fairway Energy, LP (18-12684)
   Total Disbursements                                 $            -    $            -       $            -    $               -
      Less: Transfers to DIP Accounts                               -                 -                    -                    -
      Plus: Estate Disbur. by 3rd Parties                           -                 -                    -                    -
   Total Disbur. For UST Quarterly Fees                $            -    $            -       $            -    $               -     $                325

Fairway Energy Partners, LLC (18-12685)
   Total Disbursements (1)                             $    2,401,827    $    3,040,372       $    2,336,262    $         7,778,461
      Less: Transfers to DIP Accounts                             -                 -                    -                      -
      Plus: Estate Disbur. by 3rd Parties                         -                 -                    -                      -
   Total Disbur. For UST Quarterly Fees                $    2,401,827    $    3,040,372       $    2,336,262    $         7,778,461   $             77,785

Fairway Energy GP, LLC (18-12686)
   Total Disbursements (1)                             $      248,182    $      236,505       $     262,431     $          747,118
      Less: Transfers to DIP Accounts                             -                 -                   -                      -
      Plus: Estate Disbur. by 3rd Parties                         -                 -                   -                      -
   Total Disbur. For UST Quarterly Fees                $      248,182    $      236,505       $     262,431     $          747,118    $               4,875


                                                                                          Grand Total Quarterly U.S. Trustee Fees     $             82,985
Note(s):
(1) Adjusted January MOR disbursements, which should have flowed $65,687 of Salaries & Wages through Fairway Energy Partners, LLC




                                                                                                                                                              MOR-1 (Fees)
                          Case 18-12684-LSS               Doc 367         Filed 05/01/19          Page 5 of 12



In re: Fairway Energy, LP et al.                                                                       Case No.        18-12684 (LSS)
                      Debtor                                                                                             Jointly Administered

                                                                                            Reporting Period:          3/1/19 - 3/31/19

                                    SCHEDULE OF CURRENT BANK BALANCES
                              Provided in lieu of bank reconciliations. Statements available to UST upon request



               Account Name                            Bank Name                       Account Number
FEP Operating Account                                Amegy Bank N.A.                     xxxxxx1064                               4,149,337
Investment Account                                   Amegy Bank N.A.                     xxxxxx1200                                     -
P Card Account                                       Amegy Bank N.A.                     xxxxxx0135                                     -
P Card Collateral Account                            Amegy Bank N.A.                     xxxxxx0923                                     -
Payroll Account                                      Amegy Bank N.A.                     xxxxxx7497                                 167,297
FELP Operating Account                               Amegy Bank N.A.                     xxxxxx7489                                   1,065
FEP Utility Account                                  Amegy Bank N.A.                     xxxxxx5636                                  21,654
                                                                                      Total Bank Balance           $              4,339,353


                                                                                   Less: Outstanding Checks                        (103,444)
                                                                                       Total Book Cash             $              4,235,908




                                                                                                                                                MOR-1a
                                               Case 18-12684-LSS                      Doc 367            Filed 05/01/19               Page 6 of 12


In re: Fairway Energy, LP et al.                                                                                                                                          Case No.        18-12684 (LSS)
                      Debtor                                                                                                                                                            Jointly Administered

                                                                                                                                                                 Reporting Period:          3/1/19 - 3/31/19


                                                       SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID (1)
                                                        This schedule includes all retained professional payments from case inception to current month

                                                        Period                   Amount                                                          Check                          Amount Paid
                Name of Payee                          Covered                  Approved                 Name of Payor                    Date       Number             Fees              Expenses

Haynes and Boone LLP                               11/26/18 - 3/31/19             1,275,000 Fairway Energy Partners, LLC                2/8/2019         50811             313,118                      3,728
                                                                                                                                        3/8/2019          Wire             386,024
   Haynes and Boone (petition-to-date)                                      $     1,275,000                                                                      $         699,142      $               3,728

Prime Clerk, LLC                                   11/26/18 - 3/31/19               145,000 Fairway Energy Partners, LLC              1/18/2019          50749               1,453                         -
                                                                                                                                      1/31/2019          50777              25,000
                                                                                                                                       2/8/2019          50816              56,349
                                                                                                                                      3/15/2019           Wire             110,972
   Prime Clerk (petition-to-date)                                           $       145,000                                                                      $         193,774      $                  -

Young Conaway Stargatt & Taylor LLP                11/26/18 - 3/31/19               400,000 Fairway Energy Partners, LLC               2/8/2019          Wire               99,047                         574
                                                                                                                                      2/12/2019          Wire                4,000
                                                                                                                                      3/15/2019          6238              138,404
   YCST (petition-to-date)                                                  $       400,000                                                                      $         241,451      $                  574

Alvarez & Marsal North America LLC                 11/26/18 - 3/31/19             1,062,500 Fairway Energy Partners, LLC              2/12/2019          Wire              295,506                      2,381
                                                                                                                                      3/15/2019          Wire              122,189
   Alvarez & Marsal (petition-to-date)                                      $     1,062,500                                                                      $         417,695      $               2,381

Piper Jaffray & Co.                                11/26/18 - 3/31/19               225,000 Fairway Energy Partners, LLC              2/25/2019          Wire                  60,000                      621
   Piper Jaffray (petition-to-date)                                         $       225,000                                                                      $             60,000   $                  621




(1) Schedule of Professional Fees includes only the professionals that Company has engaged




                                                                                                                                                                                                               MOR-1b
Case 18-12684-LSS    Doc 367     Filed 05/01/19    Page 7 of 12



    Form MOR-2 - Consolidating Statement of Operations

          For reporting period 3/1/19 through 3/31/19
                                                 Case 18-12684-LSS                              Doc 367              Filed 05/01/19                    Page 8 of 12


Statement of Operations
Fairway Energy, LP by Entity (a) (b)
March 31, 2019


                                                                                                                                        MONTH TO DATE
                                                                                                              Fairway Energy         Fairway Energy GP,                                Fairway Energy, LP
(dollars)                                                                          Fairway Energy, LP          Partners, LLC                 LLC                    Eliminations          Consolidated
                                                                                        3/31/2019                3/31/2019                3/31/2019                  3/31/2019              3/31/2019
REVENUES
    Storage Service Fees                                                                              -                       -                         -                          -                   -
    Throughput Service Fees                                                                           -                       -                         -                          -                   -
    Ancillary Service Fees and Other                                                                  -                       -                         -                          -                   -
    TOTAL REVENUES                                                                                    -                       -                         -                          -                   -

Operating Expenses
     Labor and Benefit Expenses                                                                       -                   70,496                        -                          -                70,496
     Third Party Contractors and Other Serivices Costs                                                -                   45,470                        -                          -                45,470
     Maintenance and Repairs                                                                          -                    5,903                        -                          -                 5,903
     Cavern Lease Costs                                                                               -                  148,105                        -                          -               148,105
     Brine Pond Lease Costs                                                                           -                   33,919                        -                          -                33,919
     Utilities Costs                                                                                  -                   14,891                        -                          -                14,891
     Other Operating Expenses                                                                         -                   15,878                        -                          -                15,878
     Amortization Expense - Deferred Interconnects Costs                                              -                  197,362                        -                          -               197,362
     Accretion Expense - Asset Retirement Obligation                                                  -                    2,270                        -                          -                 2,270
     Property Tax Expense                                                                             -                  353,235                        -                          -               353,235
     Operating Expenses                                                                               -                  887,528                        -                          -               887,528

Depreciation and Amortization Expense                                                                 -                1,492,379                        -                          -             1,492,379

Gain on Sale of Crude Oil Inventory                                                                   -                       -                         -                          -                   -

Write-off of Assets                                                                                   -                       -                         -                          -                   -

General and Adminstrative Expenses
  Employee Costs
     Salary                                                                                           -                  139,663                        -                          -               139,663
     Other Compensation including KERP                                                                -                  121,392                        -                          -               121,392
     Unit-Based Compensation                                                                          -                  (35,657)                       -                          -               (35,657)
     Payroll Fees and Benefits                                                                        -                   30,178                        -                          -                30,178
        Total Employee Costs                                                                          -                  255,575                        -                          -               255,575

   Office Costs
      Rent                                                                                            -                   29,002                        -                          -                29,002
      Other Office Costs                                                                              -                   12,988                        -                          -                12,988
         Total Office Costs                                                                           -                   41,990                        -                          -                41,990

   Other Costs
     Insurance                                                                                        -                   88,715                        -                          -                88,715
     Legal and Consulting Costs                                                                       -                 (282,864)                       -                          -              (282,864)
     Travel Costs                                                                                     -                    1,367                        -                          -                 1,367
     Board of Director Fees                                                                           -                   29,425                        -                          -                29,425
     Other General and Administrative Expenses                                                        -                   10,704                            2                      -                10,706
     Total Other General and Adminstrative Expenses                                                   -                 (152,652)                           2                      -              (152,650)

      General and Adminstrative Expenses                                                              -                  144,913                            2                      -               144,915

TOTAL EXPENSES                                                                                        -                2,524,820                            2                      -             2,524,822

OPERATING INCOME (LOSS)                                                                               -               (2,524,820)                           (2)                    -            (2,524,822)

OTHER EXPENSE (INCOME)
    Interest Income                                                                                   -                      (68)                       -                          -                   (68)
    Interest Expense, Net                                                                             -                1,705,941                        -                          -             1,705,941
    TOTAL OTHER EXPENSE (INCOME)                                                                      -                1,705,873                        -                          -             1,705,873

REORGANIZATION ITEMS, NET                                                                             -                2,608,267                        -                          -             2,608,267

    NET INCOME (LOSS)                                                                                 -               (6,838,960)                           (2)                    -            (6,838,962)

(a) Financial statements provided have not been reviewed. As such, the attached financial statements are subject to further adjustments.
(b) The Debtors have identified that impairment indicators, such as those set forth in Financial Accounting Standards Board Accounting Standards Codification (ASC) 360,
may be present with respect to the Debtors’ properties which could result in a material non-cash impairment charge.  As of the time of the publishing of this Operating Report,
the Debtors have not applied any impairment charges to their financial statements.
Case 18-12684-LSS   Doc 367   Filed 05/01/19   Page 9 of 12



        Form MOR-3 - Consolidating Balance Sheets

                      As of 3/31/19
                                           Case 18-12684-LSS                        Doc 367             Filed 05/01/19                Page 10 of 12


Balance Sheet
Fairway Energy, LP by Entity (a) (b)
March 31, 2019
                                                                                                   Fairway Energy         Fairway Energy GP,                               Fairway Energy, LP
(dollars)                                                               Fairway Energy, LP          Partners, LLC                 LLC                Eliminations             Consolidated
                                                                             3/31/2019                3/31/2019                3/31/2019              3/31/2019                 3/31/2019
ASSETS
Cash & Cash Equivalents                                                                1,065                 4,067,546               167,297                       -                 4,235,908
Intercompany Accounts Receivable                                                  10,195,924                17,130,517            16,962,091               (44,288,531)                    -
Inventory                                                                                -                   3,050,150                   -                         -                 3,050,150
Prepaid and Other Current Assets                                                                             1,373,765                                                               1,373,765

Total Current Assets                                                              10,196,989                25,621,978            17,129,388               (44,288,531)              8,659,823

Intercompany Investment in Fairway Energy GP, LLC                                      1,000                      -                       -                     (1,000)                   -
Interco Investment in Fairway Energy Partners LLC                                369,127,191                      -                       -               (369,127,191)                   -
Property, Equipment and Construction in Progress, net                                    -                344,130,270                     -                        -              344,130,270
Restricted Cash                                                                          -                    200,891                     -                        -                  200,891
Other Non-Current Assets                                                                 -                 19,626,562                     -                        -               19,626,562

TOTAL ASSETS                                                                     379,325,180              389,579,700             17,129,388              (413,416,722)           372,617,545


CURRENT LIABILITIES
Accounts Payable                                                                          -                    478,387                    -                         -                  478,387
Accrued Liabilities                                                                       -                  6,463,259                    -                         -                6,463,259
Accrued Interest Payable                                                                  -                     93,497                    -                         -                   93,497
Debtor in Possession Financing                                                            -                 16,000,000                    -                         -               16,000,000
Current Maturity of Long-Term Debt                                                        -                 90,675,844                    -                         -               90,675,844

Total Current Liabilities                                                                 -               113,710,988                     -                         -             113,710,988

Liabilities Subject to Compromise                                                       2,100               32,358,714            17,128,417               (44,288,531)              5,200,700

Asset Retirement Obligations                                                              -                    419,170                    -                         -                 419,170

Total Long-term Liabilities                                                               -                    419,170                    -                         -                 419,170

TOTAL LIABILITIES                                                                       2,100             146,488,872             17,128,417               (44,288,531)           119,330,858

PARTNERS' EQUITY
Common Units                                                                     379,323,080              (126,036,364)                   (29)                     -              253,286,687
Intercompany Equity                                                                      -                 369,127,191                  1,000             (369,128,191)                   -

TOTAL PARTNERS' EQUITY                                                           379,323,080              243,090,828                     971             (369,128,191)           253,286,687

TOTAL LIABILITIES AND PARTNERS EQUITY                                            379,325,180              389,579,700             17,129,388              (413,416,722)           372,617,545

(a) Financial statements provided have not been reviewed. As such, the attached financial statements are subject to further adjustments.
(b) The Debtors have identified that impairment indicators, such as those set forth in Financial Accounting Standards Board Accounting Standards Codification (ASC) 360,
may be present with respect to the Debtors’ properties which could result in a material non-cash impairment charge.  As of the time of the publishing of this Operating Report,
the Debtors have not applied any impairment charges to their financial statements.
                                   Case 18-12684-LSS        Doc 367     Filed 05/01/19        Page 11 of 12



In re: Fairway Energy, LP et al.                                                                                  Case No.     18-12684 (LSS)
                      Debtor                                                                                                 Jointly Administered

                                                                                                         Reporting Period:       3/1/19 - 3/31/19

                                             SUMMARY OF UNPAID POSTPETITION DEBTS

                                                                                   Number of Days Past Due
                                                  Current            31 - 60               61 - 90           Over 90                TOTAL
Accounts Payable                              $        201,421   $             -     $             -     $             -     $           201,421
Wages Payable                                          309,674                 -                   -                   -                 309,674
Taxes Payable                                              -                   -                   -                   -                     -
Rent/Leases-Building                                       -                   -                   -                   -                     -
Rent/Leases-Equipment                                      -                   -                   -                   -                     -
Secured Debt / Adequate Protection Pmts                    -                   -                   -                   -                     -
Professional Fees (a)                                4,125,745                 -                   -                   -               4,125,745
Amounts due to "Insiders"                               62,810                 -                   -                   -                  62,810
Other Current Accrued Liabilities                    2,335,493                 -                   -                                   2,335,493
Other Liabilities                                   16,000,000                 -                   -                   -              16,000,000
   Total Postpetition Debts                   $     23,035,143   $             -      $            -     $             -     $        23,035,143
   (a) Professional Fees include accruals.




                                                                                                                                                    MOR-4
                    Case 18-12684-LSS              Doc 367      Filed 05/01/19    Page 12 of 12



In re: Fairway Energy, LP et al.                                                       Case No.       18-12684 (LSS)
                      Debtor                                                                          Jointly Administered

                                                                           Reporting Period:          3/1/19 - 3/31/19

                      ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
Accounts Receivable Reconciliation                                                                       Amount
Total Accounts Receivable at the beginning of the reporting period                                $                      -
   + Amounts billed during the period                                                                                    -
   - Amounts collected during the period                                                                                 -
Total Accounts Receivable at the end of the reporting period                                      $                      -

Accounts Receivable Aging                                                                                Amount
   0 - 30 days old                                                                                $                      -
   31 - 60 days old                                                                                                      -
   61 - 90 days old                                                                                                      -
   91+ days old                                                                                                          -
Total Accounts Receivable                                                                         $                      -
   Amount considered uncollectable (bad debt)                                                                            -
Accounts Receivable (Net)                                                                         $                      -



                                             DEBTOR QUESTIONNAIRE
Must be Completed Each Month                                                     Yes                        No
1. Have any assets been sold or transferred outside the normal course of
   business this reporting period?                                                                           X
   If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor
   in possession account this reporting period?                                                              X
   If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed?
   If no, provide an explanation below.                                          X

4. Are workers compensation, general liability and other necessary
   insurance coverages in effect?                                                X
   If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If
   yes, provide documentation identifying the opened account(s). If an
   investment account has been opened provide the required                                                   X
   documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                             MOR-5
